Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 10-12 and 20-24 rejected under 35 U.S.C. 103 as being unpatentable over Schuett (U.S. Patent Pub. No. 2018/0069396) of record, in view of Matsuno (U.S. Patent Pub. No. 2016/0268978) of record, in view of Izadian (U.S. Patent Pub. No. 2010/0307798).	
	Regarding Claim 1
	FIG. 2 of Schuett discloses an electronic device comprising: a protected circuit (220) disposed within a die (206) having a first port and a second port; a first inductor (214) disposed within the die, electrically coupled to the first port; and a second inductor (216) disposed within the die, electrically coupled to the second port, wherein the first inductor and the second inductor are routed in close proximity (FIG. 5) for electrostatic discharge (ESD) protection [0040] and are configured so the first inductor is out of phase with the second inductor [0039]  to substantially cancel electromagnetic fields between the first inductor and the second inductor [0026], wherein the first inductor and the second inductor each have multiple turns (FIG. 11), and wherein the first inductor and the second inductor are formed using metal layers [0051]. 
Schuett fails to explicitly disclose “the first inductor and the second inductor are both formed around the protected circuit” are intertwined; and “the electronic device further comprises: a plurality of crossover portions that route windings of at least one of the first inductor and/or the second inductor to different winding paths to intertwine the first and second inductors and to improve electronic coupling, wherein the plurality of crossover portions are fabricated using vias to change the metal layers and cross the winding paths”.
	FIG. 8 of Matsuno discloses a similar electronic device, wherein the first inductor (L1) and the second inductor (L2) are both formed around the protected circuit (11’), wherein the first inductor and the second inductor each have multiple turns. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Schuett, as taught by Matsuno. The ordinary artisan would have been motivated to modify Schuett in the above manner for purpose of effectively utilizing chip space (Para. 67 of Matsuno).
Schuett as modified by Matsuno fails to explicitly disclose the first inductor and the second inductor turns are intertwined; and “the electronic device further comprises: a plurality of crossover portions that route windings of at least one of the first inductor and/or the second inductor to different winding paths to intertwine the first and second inductors and to improve electronic coupling, wherein the plurality of crossover portions are fabricated using vias to change the metal layers and cross the winding paths”.
	FIG. 34 of Izadian discloses a similar electronic device, wherein the first inductor and the second inductor turns are intertwined; and the electronic device further comprises: a plurality of crossover portions that route windings of at least one of the first inductor and/or the second inductor to different winding paths to intertwine the first and second inductors and to improve electronic coupling, wherein the plurality of crossover portions are fabricated using vias to change the metal layers and cross the winding paths [0288]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Schuett, as taught by Izadian. The ordinary artisan would have been motivated to modify Schuett in the above manner for purpose of high speed digital transmission (Para. 19 of Izadian).

	Regarding Claim 2
	Schuett discloses the first inductor and the second inductor have substantially a same inductance [0036].
	
	Regarding Claim 3
	Schuett discloses the first inductor and the second inductor each have an inductance greater than or equal to 10nH [0064].
	
	Regarding Claim 4
	FIG. 8 of Matsuno discloses the first inductor and the second inductor are both routed around the protected circuit to substantially enclose the protected circuit.
	
	Regarding Claim 6
	Schuett discloses the first inductor and the second inductor are both routed in a manner to produce current flow in the first inductor opposite to current flow in the second inductor [0037].

	Regarding Claim 10
	FIG. 2 of Schuett discloses the protected circuit is an active device [0069].

	Regarding Claim 11
	FIG. 8 of Matsuno discloses the protected circuit is a passive device (D1-D2).

	Regarding Claim 12
	FIG. 8 of Matsuno discloses the protected circuit is an integrated passive device (D1-D2).
	
	Regarding Claim 20
	Matsuno discloses the electronic device is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, and a device in an automotive vehicle [0002].

	Regarding Claim 21
	FIG. 2 of Schuett discloses a method for fabricating an electronic device comprising: fabricating a protected circuit (220) disposed within a die (206) having a first port and a second port; forming a first inductor (214) disposed within the die, electrically coupled to the first port; and forming a second inductor (216) disposed within the die, electrically coupled to the second port, wherein the first inductor and the second inductor are routed in close proximity (FIG. 5) for electrostatic discharge (ESD) protection [0040] and configured to have the first inductor out of phase with the second inductor [0039] to substantially cancel electromagnetic fields between the first inductor and the second inductor [0026], and wherein the first inductor and the second inductor each have multiple turns (FIG. 11), and wherein the first inductor and the second inductor are formed using metal layers [0051]. 
Schuett fails to explicitly disclose “the first inductor and the second inductor are both formed around the protected circuit” are intertwined; and “the electronic device further comprises: a plurality of crossover portions that route windings of at least one of the first inductor and/or the second inductor to different winding paths to intertwine the first and second inductors and to improve electronic coupling, wherein the plurality of crossover portions are fabricated using vias to change the metal layers and cross the winding paths”.
	FIG. 8 of Matsuno discloses a similar electronic device, wherein the first inductor (L1) and the second inductor (L2) are both formed around the protected circuit (11’), wherein the first inductor and the second inductor each have multiple turns. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Schuett, as taught by Matsuno. The ordinary artisan would have been motivated to modify Schuett in the above manner for purpose of effectively utilizing chip space (Para. 67 of Matsuno).
Schuett as modified by Matsuno fails to explicitly disclose the first inductor and the second inductor turns are intertwined; and “the electronic device further comprises: a plurality of crossover portions that route windings of at least one of the first inductor and/or the second inductor to different winding paths to intertwine the first and second inductors and to improve electronic coupling, wherein the plurality of crossover portions are fabricated using vias to change the metal layers and cross the winding paths”.
	FIG. 34 of Izadian discloses a similar electronic device, wherein the first inductor and the second inductor turns are intertwined; and the electronic device further comprises: a plurality of crossover portions that route windings of at least one of the first inductor and/or the second inductor to different winding paths to intertwine the first and second inductors and to improve electronic coupling, wherein the plurality of crossover portions are fabricated using vias to change the metal layers and cross the winding paths [0288]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Schuett, as taught by Izadian. The ordinary artisan would have been motivated to modify Schuett in the above manner for purpose of high speed digital transmission (Para. 19 of Izadian).

	Regarding Claim 22
	Schuett discloses the first inductor and the second inductor have substantially a same inductance [0036].
	
	Regarding Claim 23
	Schuett discloses the first inductor and the second inductor each have an inductance greater than or equal to 10nH [0064].

	Regarding Claim 24
	Schuett discloses routing the first inductor and the second inductor to produce current flow in the first inductor opposite to current flow in the second inductor [0037].

Claims 5 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Schuett, Matsuno and Izadian, in view of Huang (U.S. Patent Pub. No. 2011/0181990) of record.
	Regarding Claim 5
	Schuett as modified by Matsuno and Izadian discloses Claim 1.
Schuett as modified by Matsuno and Izadian fails to disclose “the first inductor and the second inductor are both connected to a ground plane in the die”.
	FIG. 8 of Huang discloses a similar electronic device, wherein the first inductor (461) and the second inductor (463) are both connected to a ground plane in the die. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Schuett, as taught by Huang. The ordinary artisan would have been motivated to modify Schuett in the above manner for purpose of providing band-pass ESD protection (Para. 33 of Huang).

	Regarding Claim 16
	FIG. 8 of Huang discloses the first port (403) is an input and the second port (402) is an output.

Claims 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Schuett, Matsuno and Izadian, in view of Zeng (U.S. Patent Pub. No. 2009/0179713) of record.	
Regarding Claim 13
	Schuett as modified by Matsuno and Izadian discloses Claim 11. 
Schuett as modified by Matsuno and Izadian fails to explicitly disclose “the protected circuit is a bandpass filter”.
	FIG. 2 of Zeng discloses a similar electronic device, wherein the protected circuit is a bandpass filter [0004]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Schuett, as taught by Zeng. The ordinary artisan would have been motivated to modify Schuett in the above manner for purpose of enhancing stop band attenuation (Para. 4 of Zeng).

	Regarding Claim 14
	FIG. 2 of Zeng discloses the bandpass filter has at least one inductor and at least one metal insulator metal (MIM) capacitor (MIM capacitors are known in the art).

	Regarding Claim 15
	FIG. 2 of Zeng discloses at least one of the first inductor or the second inductor is electrically coupled to the at least one MIM capacitor (C1-C3).

Claims 17, 18, 28 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Schuett, Matsuno and Izadian, in view of Chiu (U.S. Patent Pub. No. 2008/0042792) of record.
	Regarding Claim 17
	Schuett as modified by Matsuno and Izadian discloses Claim 1.
Schuett as modified by Matsuno and Izadian fails to disclose “the first inductor and the second inductor are formed using adjacent metal layers in a multilayer substrate of the die”.
	FIG. 2 of Chiu discloses a similar electronic device, wherein the first inductor (12) and the second inductor (13) are formed using adjacent metal layers in a multilayer substrate of the die. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Schuett, as taught by Chiu. The ordinary artisan would have been motivated to modify Schuett in the above manner for purpose of sustaining large current (Para. 6 of Chiu).

	Regarding Claim 18
	FIG. 2 of Chiu discloses the adjacent metal layers are thick metal layers.

	Regarding Claim 28
	FIG. 2 of Chiu discloses the first inductor and the second inductor are formed using adjacent metal layers in a multilayer substrate of the die.

	Regarding Claim 29
	FIG. 2 of Chiu discloses the adjacent metal layers are thick metal layers.

Claims 19 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Schuett, Matsuno, Izadian and Chiu, in view of Lo (U.S. Patent Pub. No. 2014/0028543) of record.
	Regarding Claim 19
	Schuett as modified by Matsuno, Izadian and Chiu discloses Claim 18.
Schuett as modified by Matsuno, Izadian and Chiu fails to disclose “the adjacent metal layers are in a range of about 8µm to 16µm in thickness”.
	FIG. 4 of Lo discloses a similar electronic device, wherein the adjacent metal layers are in a range of about 8µm to 16µm in thickness [0055-0056]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Schuett, as taught by Lo. The ordinary artisan would have been motivated to modify Schuett in the above manner, because discovering the optimum or workable ranges or values involves only ordinary skill in the art (See MPEP 2144.05).

	Regarding Claim 30
	FIG. 4 of Lo discloses the adjacent metal layers are in a range of about 8µm to 16µm in thickness [0055-0056].

Response to Arguments
Applicant's arguments with respect to Claims 1 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892